Citation Nr: 0926412	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for cervical spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from January 1961 to April 
1967 and from July 1967 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2008, the Board denied an initial increased 
rating in excess of 20 percent for degenerative disc disease 
of the cervical spine.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a January 2009 Order, granted the 
parties' Joint Motion, vacating the Board's February 2008 
decision and remanding the issue of entitlement to an initial 
rating in excess of 20 percent for cervical spine 
degenerative disc disease for compliance with the terms of 
the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that VA did not fully 
comply with the duty to assist because the Veteran's Social 
Security Administration records were not associated with his 
claims file.  It was noted that on VA examination in 
September 1998, the Veteran reported that he was on Social 
Security disability due to disabilities including a back 
condition and that there was nothing in the Board's February 
2008 decision that indicated that this evidence was 
considered.     

Based on the foregoing, and consistent with the Court's 
January 2009 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should contact the 
Social Security Administration and take all necessary steps 
to obtain all records related to any Social Security 
Administration disability award for the Veteran.  See 38 
C.F.R. § 3.159.

Furthermore, in response to a 90-day letter, the Veteran 
submitted an April 2009 independent medical evaluation from a 
private physician in support of his claim and requested that 
the evidence be remanded to the AOJ for review of the newly 
submitted evidence.  Accordingly, in light of the Joint 
Motion, and in light of the new evidence which has yet to be 
considered by the RO, further development is in order.

The case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  Then, after conducting any additional 
indicated development, including a VA 
examination if warranted, readjudicate the 
Veteran's claim.  If the determination of 
the claim remains unfavorable to the 
Veteran, issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




